Citation Nr: 0429980	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for residuals 
of compression fractures, D-6, D-7, D-8, with lumbosacral 
strain.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1958 to November 
1959.  

This matter is before the Board of Veterans' Appeals on 
appeal of a February 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In January 2003, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is part of the record now before the Board.

During the course of the appeal, in an April 2004 rating 
decision, the RO increased the disability rating to 50 
percent. 


FINDING OF FACT

The back disability is currently rated as unfavorable 
ankylosis of the thoracolumbar without evidence of 
unfavorable ankylosis of the entire spine or cord 
involvement. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent rating for 
residuals of compression fractures, D-6, D-7, D-8, with 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5285, 5292, 5295 (2002), Diagnostic Code 
5237 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.

In the present case, the veteran submitted his claim for 
increase in December 2000.  The RO adjudicated the claim in a 
February 2001.  In a November 2001 letter, the RO provide the 
veteran VCAA notice.  The veteran was informed that he was to 
provide records of non-VA medical treatment or with his 
authorization VA would obtain the records on his behalf.  The 
veteran was informed that VA would obtain the VA records he 
identified and a medical examination to determine the current 
level of disability.  The veteran was also informed that he 
was responsible to help VA obtain all evidence necessary to 
support his claim and that VA needed information about any 
facility where he received treatment of his back.  In a May 
2003 remand, the Board instructed the RO to ensure VCAA 
compliance and the RO issued further VCAA notice in July 
2003, informing the veteran of the evidence needed to 
substantiate the claim, namely, evidence of an increase in 
severity.  In each notice, the veteran was given less than 
one year to respond with the information or evidence. 

While the notice was out-of time, the Board finds that the 
VCAA notice once given substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for the content of the notice, that is, less than the one-
year period to respond, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For the above reasons, the veteran was not prejudiced by the 
out-of-time notice because he was given the opportunity to 
submit additional evidence and he has submitted additional 
evidence and he has been afforded a hearing on the claim.  No 
further procedural development is required to comply with the 
duty to notify under the VCAA and appellate review may 
proceed without prejudice to the veteran.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO did obtain VA medical records 
and scheduled the veteran for a VA examination.  The veteran 
testified that VA is his sole healthcare provider.  As the 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record, and as there are no 
additional records to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.

Factual Background

The service medical records show that the veteran was treated 
for mild lumbosacral sprain, and, that in January 1959, he 
sustained a compression fracture of the dorsal vertebrae in a 
motor vehicle accident.  

After service, the record reflects that the veteran sustained 
a neck injury that required surgical correction in September 
1988.  In a July 1990, VA X-rays revealed degenerative 
changes at L4-5 and a congenital narrowing at L5 and S1.  

A review of the veteran's extensive medical history discloses 
that the veteran had a myocardial infarction in 1990 and 
coronary artery bypass graft surgery in 1990 and 2000.  Other 
health problems include coronary artery disease, 
hypertension, hyperlipidemia, peripheral neuropathy, and a 
transient ischemic attack (TIA), resulting in left-sided 
numbness and weakness.  

In September 1998, the Board denied service connection for a 
neurological deficit in the left lower extremity to include 
foot drop because it was unrelated to the service-connected 
back disability. 

In December 2000, the veteran filed his current claim for an 
increase. 

On VA examination in February 2000, the veteran complained of 
mid to lower back pain since sustaining a back injury in 
service in 1958.  The veteran reported constant pain with 
episodic flare-ups where pain was significantly increased and 
associated with easy fatigability and stiffness.  On physical 
examination, the veteran had a non-antalgic gait.  There was 
no stepoff or pain to palpation of the thoracic spine with no 
listing or exoliosis noted.  The veteran had some pain in the 
lower lumbosacral region over L5-S1 to palpation.  Forward 
flexion was to 95 degrees and extension was to 10 degrees.  
Left and right lateral rotation was 25-30 degrees with a 
positive facet sign on twisting.  X-rays of the thoracic 
spine showed sternal wires in place from a previous heart 
surgery.  No malunion, nonunion, or lytic lesions were 
observed.  Healed compression fractures were noted with a 
minimal amount of degenerative changes and anterior wedging 
present with a small amount of kyphosis.  Views of the lumbar 
spine revealed degenerative changes with facet scoliosis and 
osteophyte formation.  

The examiner's impression was spondylosis of the lumbar 
spine.  The examiner opined that the veteran had some mild 
functional loss secondary to his spondylosis in his thoracic 
and lumbar spine with some radicular symptoms and weakness.  

On VA examination in January 2001, there was no overall 
malalignment or increased thoracic kyphosis.  Forward flexion 
was to 30 degrees, extension to 10 degrees, and lateral 
rotation to 30 degrees, bilaterally.  All maneuvers on range 
of motion testing caused pain.  Lumbosacral spine x-rays 
showed sacralization of L5 with decreased joint space and 
some foraminal narrowing of L4-5.  The examiner's impression 
was lumbar degenerative joint disease with spinal stenosis 
and left L5 radiculopathy.  The veteran was noted to have 
significant lumbar disease with nerve root involvement, 
however, that condition was not etiologically related to the 
veteran's service-connected disability.  

VA records disclose that in September 2001 the veteran was 
unable to walk on his toes or heels because of pain.  There 
was tenderness around the lumbar spine.  X-rays revealed 
degenerative disc disease at L4-5 with signs of nerve 
entrapment.  In a November 2001, a MRI revealed disc disease 
in the lumbar spine.  In June 2002, spasms in the lumbar 
paraspinal muscles were noted.  The assessment was chronic 
low back pain, myofascial spasm, and degenerative joint 
disease of the lumbar spine.  In a June 2002, the veteran was 
issued a TENS unit and a cane.  In January 2003, the veteran 
fell.  X-rays revealed fractured ribs with no back 
dislocations or fractures.  In a March 2003, the veteran was 
given a spinal block to relieve pain associated with chronic 
low back pain, radiating into the left lower extremity.  The 
veteran was noted to use a can for walking short distances 
and a wheelchair for long distances.  

On VA examination in June 2003, the veteran reported constant 
back pain and that he was confined to wheelchair due to his 
difficulty with walking.  He reported his lower lumbar pain 
had grossly become worse with pain radiating to both legs. 
On physical examination, the veteran was able to ambulate 
minimally.  He could walk with assistance but could not move 
much at all.  The veteran held his back in a flexed position 
secondary to pain.  The lumbar spine was tender to palpation 
without spasm.  Forward flexion was to 20 degrees with no 
extension.  The examiner's assessment was spondylosis of the 
lumbar spine that limited the veteran's lifestyle and made 
walking difficult.  The examiner opined that it was 
conceivable that the pain could further limit the veteran's 
function.  

On VA examination in July 2003, the veteran was reported to 
have chronic midthoracic and low back pain.  The examiner 
noted that the veteran was service-connected for a 
compression fracture in the mid-thoracic area.  Limited 
motion of the back was noted.  The examiner found that the 
veteran's new problems with ability to ambulate were 
secondary to peripheral neuropathy that was related to his 
diabetes.  The examiner opined that the veteran's compression 
fracture appeared to be static and did not worsen the 
veteran's ability to walk.  

VA records disclose that a June 2003 X-ray report revealed 
mild scoliosis and disc space narrowing at L5-S1.  In January 
2004, the veteran presented with continued complaints of 
worsening low back pain that radiated to both thighs.  In 
March 2004, a MRI revealed degenerative arthritis and bulging 
discs several levels.  The impression was chronic low back 
pain, myofascial spasm, and degenerative joint disease of the 
lumbar spine.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.

Current Rating Criteria 

With regard to this requirement, the Board observes that a 
general rating formula for rating diseases of the spine, 
including lumbosacral strain (covered there by Diagnostic 
Code 5237) has been established from September 26, 2003.  68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  The revised 
rating criteria should be applied if more favorable to the 
claim than the former, although revised criteria cannot be 
used to determine what rating is warranted for a disability 
prior to their effective date.  38 U.S.C.A. § 5110(g) (West 
2002); Green v. Brown, 10 Vet. App. 


111, 116-19 (1997).  VA adjudicators must consider whether 
revised or former rating criteria are more favorable to a 
claim and apply the more favorable criteria to the extent 
permitted by law.  VAOPGCPREC 3-2000.

An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, and pain on movement. 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. pp. 49 (1990).

The veteran's service-connected disability is currently rated 
as 50 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, which equates to unfavorable ankylosis of the 
thoracolumbar spine.  

The criterion for the next higher rating, a 100 percent 
rating, under Diagnostic Code 5237 is unfavorable ankylosis 
of the entire spine.  Since service-connection has not been 
established for the cervical spine, the criterion for a 100 
percent rating under Diagnostic Code 5237 is not met. 

The criteria for a 60 percent rating under Diagnostic Code 
5243 are incapaciting episodes of intervertebral disc 
syndrome.  On recent VA examination, the veteran's peripheral 
neuropathy was attributed to nonservice-connected diabetes.  
Also, the veteran's left-sided neuropathy, namely, weakness 
and numbness, has also been attributed to a 
nonservice-connected disability, residual of transient 
ischemic attack.  And disc disease of the lumbar spine has 
not been adjudicated as part of the service-connected 
disability. 

For these reasons, the criteria under Diagnostic Code 5243, 
pertaining to intervertebral disc syndrome of the lumbar 
spine do not apply. 

Old Rating Criteria 

The criteria in effect prior to recent changes in the rating 
criteria for a 60 percent rating under Diagnostic Code 5285 
are residuals of vertebral fractures without cord 
involvement, but with abnormal mobility requiring the use of 
a neck brace, which have not been demonstrated. 

Under the old Diagnostic Code 5292, the highest schedular 
rating for limitation of motion of the lumbar spine was 40 
percent.  As the veteran is already rated at 50 percent, 
there is no basis for a higher rating under the old 
Diagnostic Code 5292. 

Under the old Diagnostic Code 5295, the highest schedular 
rating for lumbosacral strain was 40 percent.  As the veteran 
is already rated at 50 percent, there is no basis for a 
higher rating under the old Diagnostic Code 5295.

Under the old Diagnostic Code 5293, the criteria for a 60 
percent rating disability were pronounced symptoms of 
intervertebral disc syndrome.  Since intervertebral disc 
syndrome of the lumbar spine is not an adjudicated service-
connected disability, the criteria for a 60 percent rating 
under the old Diagnostic Code 5293 do not apply. 

In summary, the Board concludes that the service-connected 
symptomatology does not meet the criteria for a rating in 
excess of 50 percent under either the current or old 
criteria. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 



Extraschedular Rating

While the Board does not have the authority to assign an 
extra-schedular rating in the first instance, the Board may 
considered whether such a rating should be referred to the VA 
Director of the Compensation and Pension Service. 
38 C.F.R. § 3.321(b)(1).  Where as here, the case does not 
present such an exceptional or unusual disability picture as 
to render impractical the regular schedular standards, 
referral to the VA Director of the Compensation and Pension 
Service is not warranted. 


ORDER

A rating in excess of 50 percent for residuals of compression 
fractures, D-6, D-7, D-8, with lumbosacral strain is denied. 



____________________________________________
GEORGE E. GUIDO, JR. 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



